Name: Commission Decision of 12 May 1978 authorizing Ireland not to apply Community treatment to men's and boys' woven industrial and occupational clothing; women's, girls' and infants' woven aprons, smock-overalls and other industrial clothing (whether or not also suitable for domestic use) of wool, of cotton or man-made textile fibres, falling within heading No ex 61.01 or subheading ex 61.02 B of the Common Customs Tariff (NIMEXE codes 61.01-13, 15, 17, 19; 61.02-12, 14), originating in Hong Kong and in free circulation in the other Member States
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-06-09

 nan